DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations "the first terminal … the second terminal … the third terminal".  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 21, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 9, 10, 21, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto et al. (US 2018/0145694; “Yamamoto”).
Regarding claim 1, Yamamoto teaches an integrated circuit amplifier (figure 12) for use in a crystal oscillator (10), the integrated circuit amplifier comprising:
a transistor (TRA1);
a voltage dependent capacitance circuit (14), wherein the voltage dependent capacitance circuit comprises a device (VCC4) with a voltage dependent capacitance and a bias circuit (generating VCOMP; See structure in figure 19) of the voltage dependent capacitance; and
a node (NA2);
wherein the node (NA2) is connected to a terminal (collector) of the transistor (TRA1) and the integrated circuit amplifier is configured such that an intrinsic capacitance of the transistor is dependent on the mean voltage (DC voltage) at the node (This functional limitation is inherent due to the structural similarities to the instant application.);

wherein, in use, the voltage dependent capacitance circuit (14) reduces the amount of change of the effective capacitance of the node (NA2) when the mean voltage at the node changes (This functional limitation is inherent due to the structural similarities to the instant application).
As for claims 2-5, 7, 9, 10, 21, and 22, Yamamoto wherein the bias circuit (generating VCOMP) is arranged to control the voltage dependent capacitance of said device (VCC4) in dependence on the mean voltage (DC voltage) at the node (NA2);
wherein the device with a voltage dependent capacitance is a varactor or a transistor (See para. [0064]);
wherein the device with a voltage dependent capacitance is any device for providing a voltage dependent capacitance (Any device with a voltage dependent capacitance is inherently a device that provides a voltage dependent capacitance.);
wherein the bias circuit (generating VCOMP) is arranged to control the voltage dependent capacitance of the device (VCC4) such that, in use, the voltage dependent capacitance of the device substantially minimizes the amount of change of the effective capacitance of the node (NA2) when the mean voltage (DC voltage) at the node changes;

wherein the transistor is a BJT (TRA1);
wherein: a first terminal (collector) of the transistor is the collector terminal of the transistor; 
a second terminal (emitter) of the transistor is the emitter terminal of the transistor; and
a third terminal (base) of the transistor is the base terminal of the transistor;
wherein one or more of the connections are indirect connections and comprise one or more other components, such as resistors (See capacitor CA2 between NA2 and collector of transistor TRA1);
a crystal oscillator (10) comprising the circuit according to claim 1; and a crystal (XTAL).


Claims 1-5, 7, 9, 10, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itasaka et al. (US 2015/0116043; “Itasaka”).
Regarding claim 1, Itasaka teaches an integrated circuit amplifier (figure 6) for use in a crystal oscillator (1), the integrated circuit amplifier comprising:
a transistor (11);
a voltage dependent capacitance circuit (capacitances within 2), wherein the voltage dependent capacitance circuit comprises a device (17) with a voltage dependent capacitance and a bias circuit (20) of the voltage dependent capacitance; and
a node (XO);
wherein the node (XO) is connected to a terminal (collector) of the transistor (11) and the integrated circuit amplifier is configured such that an intrinsic capacitance of the transistor is dependent on the mean voltage (DC) at the node (This functional limitation is inherent due to the structural similarities to the instant application);
wherein the node is also connected to a terminal of the voltage dependent capacitance circuit (capacitances within 2) and the integrated circuit amplifier is configured such that an effective capacitance of the node is dependent (This functional limitation is inherent due to the structural similarities to the instant application) on both the intrinsic capacitance of the transistor (11) and the voltage dependent capacitance of said device (17); and
wherein, in use, the voltage dependent capacitance circuit (capacitances within 2) reduces the amount of change of the effective capacitance of the node when the 
As for claims 2-5, 7, 9, 10, 21, and 22, Itasaka teaches wherein the bias circuit (20) is arranged to control the voltage dependent capacitance of said device (17) in dependence on the mean voltage (DC) at the node (XO);
wherein the device with a voltage dependent capacitance is a varactor (para. [0074]) or a transistor;
wherein the device with a voltage dependent capacitance is any device for providing a voltage dependent capacitance (Any device with a voltage dependent capacitance is inherently a device that provides a voltage dependent capacitance);
wherein the bias circuit (20) is arranged to control the voltage dependent capacitance of the device (17) such that, in use, the voltage dependent capacitance of the device substantially minimizes the amount of change of the effective capacitance of the node (XO) when the mean voltage (DC voltage) at the node changes;
wherein the node (XO) is, or is connected to, an output terminal of the integrated circuit amplifier, wherein the output terminal arranged to provide a connection to a crystal (3) of a crystal oscillator;
wherein the transistor is a BJT (1);
a first terminal (collector) of the transistor is the collector terminal of the transistor; 
a second terminal (emitter) of the transistor is the emitter terminal of the transistor; and 
a third terminal (base) of the transistor is the base terminal of the transistor;

a crystal oscillator (1) comprising the circuit according to claim 1; and a crystal (3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Applicant’s Admitted Prior Art (Para. [0055] of the instant application).
As for claim 6, Yamamoto teaches wherein the integrated circuit amplifier is configured to supply a bias current (ISA1) to the transistor (TRA1).
Yamamoto fails to teach an oscillation amplitude of the voltage at the node being restricted due to the supply of said bias current being current starved.
However, it is well-known to those of ordinary skill in the art to implement oscillators with current starved bias currents. For example, see para. [0055] of the instant application.
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Itasaka in view of Applicant’s Admitted Prior Art (Para. [0055] of the instant application).
As for claim 6, Itasaka teaches wherein the integrated circuit amplifier is configured to supply a bias current (18) to the transistor (11).
Itasaka fails to teach an oscillation amplitude of the voltage at the node being restricted due to the supply of said bias current being current starved.
However, it is well-known to those of ordinary skill in the art to implement oscillators with current starved bias currents. For example, see para. [0055] of the instant application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a current starved configuration in the oscillator of Itasaka because such a modification would have been merely an implementation of a well-known oscillator supply configuration.


Allowable Subject Matter
Claims 8 and 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art references of record, Yamamoto and Itasaka, fail to teach:
“a current source with a first terminal connected to the node and a second terminal connected to a second terminal of the transistor; a first capacitor with a first terminal connected to a third terminal of the transistor and a second terminal connected to the second terminal of the transistor; and a second capacitor with a first terminal connected to the node and a second terminal connected to the second terminal of the transistor; wherein the third terminal of the transistor is, or is connected to, a second output terminal of the integrated circuit amplifier, wherein the second output terminal arranged to provide a connection to a crystal of a crystal oscillator.”, as set forth in claim 8;
“a second transistor, wherein a first terminal of the second transistor is connected to a terminal of the current source, a second terminal of the second transistor is connected to the node and a third terminal of the second transistor is connected to a third terminal of the first transistor; a first capacitor with a first terminal connected to the third terminal of the first transistor and a second terminal connected to the terminal of the current source; a second capacitor with a first terminal connected to the third terminal of the first transistor and a second terminal connected to the second terminal of the first transistor; a second output terminal of the integrated circuit amplifier, wherein the second output terminal is arranged to provide a connection to a crystal of a crystal oscillator, and the second output terminal is connected to the third terminal of the first transistor; a third capacitor with a first terminal connected to the first terminal of the second transistor and a second terminal connected to the node; and a fourth capacitor with a first terminal connected to the node and a second terminal connected to the second terminal of the first transistor; wherein said connection between the node and the voltage dependent capacitance circuit is a connection to an input of the voltage dependent capacitance circuit, and an output of the voltage dependent capacitance circuit is connected to the second terminal of the first transistor; wherein the bulk of the first transistor is connected to a ground terminal; wherein the bulk of the second transistor is biased by a DC voltage relative to the ground terminal; and wherein the integrated circuit amplifier optionally further comprises a fifth capacitor, wherein a first terminal of the fifth capacitor is connected to a first terminal of the second transistor, and a second terminal of the fifth capacitor is connected to the second terminal of the first transistor.”, as set forth in claim 13;
“a first resistor with a first terminal and a second terminal, wherein the first terminal of the first resistor is connected to the positive terminal of the DC power supply, wherein the first resistor is optionally a variable resistor; a second resistor with a first terminal and a second terminal, wherein the first terminal of the second resistor is connected to a second terminal of the first transistor and the second terminal of the second resistor is connected to the negative terminal of the DC power supply, wherein the second resistor is optionally a variable resistor; a second transistor, wherein a first terminal of the second transistor is connected to the second terminal of the first resistor, a second terminal of the second transistor is connected to the node and a third terminal of the second transistor is connected to a third terminal of the first transistor; a first capacitor with a first terminal connected to the third terminal of the first transistor and a second terminal connected to the second terminal of the first resistor; a second capacitor with a first terminal connected to the third terminal of the first transistor and a second terminal connected to the second terminal of the first transistor; a second output terminal of the integrated circuit amplifier, wherein the second output terminal is arranged to provide a connection to a crystal of a crystal oscillator, and the second output terminal is connected to the third terminal of the first transistor; a third capacitor with a first terminal connected to the first terminal of the second transistor and a second terminal connected to the node; and a fourth capacitor with a first terminal connected to the node and a second terminal connected to the second terminal of the first transistor; wherein the bulk of the first transistor is connected to the negative terminal of the DC power supply; and wherein the bulk of the second transistor is connected to the positive terminal of the DC power supply.”, as set forth in claim 14; and
“a second current source with a first terminal connected to a second terminal of the first transistor and a second terminal connected to the negative terminal of the DC power supply; a second transistor, wherein a first terminal of the second transistor is connected to a second terminal of the first current source, a second terminal of the second transistor is connected to the node and a third terminal of the second transistor is connected to a third terminal of the first transistor; a first capacitor with a first terminal connected to the third terminal of the first transistor and a second terminal connected to the second terminal of the first current source; a second capacitor with a first terminal connected to the third terminal of the first transistor and a second terminal connected to the second terminal of the first transistor; a second output terminal of the integrated circuit amplifier, wherein the second output terminal is arranged to provide a connection to a crystal of a crystal oscillator, and the second output terminal is connected to the third terminal of the first transistor; a third capacitor with a first terminal connected to the first terminal of the second transistor and a second terminal connected to the node; and a fourth capacitor with a first terminal connected to the node and a second terminal connected to the second terminal of the first transistor; wherein the bulk of the first transistor is connected to the negative terminal of the DC power supply; and wherein the bulk of the second transistor is connected to the positive terminal of the DC power supply.”, as set forth in claim 15.

Conclusion
The prior art made of record and not relied upon teach crystal oscillator amplifiers, comprising: transistors, voltage dependent capacitances, and bias circuits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        April 16, 2021